Exhibit 10.4

 

AMENDMENT NO. 1 TO THE BRIDGE FINANCING AGREEMENT

 

THIS AMENDMENT NO. 1 TO THE BRIDGE FINANCING AGREEMENT (this “Amendment No. 1”),
is made as of May 15, 2015 (“Effective Date”), by and among GPB Life Science
Holdings LLC (the “Lender”), and InterCloud Systems, Inc., a Delaware
corporation (together with all of its successors and current and future direct
and/or indirect Subsidiaries, collectively, the “Borrower,” and, collectively
with the Lender, the “Parties”), and amends solely to the extent expressly
provided herein (i) the Bridge Financing Agreement, made effective as of
December 3, 2014 (the “First Agreement”), by and between the Borrower and
Lender, and (ii) the Agreement to Purchase the $1,500,000 Additional Note, dated
December 24, 2014, by and between the Borrower and the Lender pursuant to
Section 2.13 of the First Agreement (the “Second Agreement,” and together with
the First Agreement and all supplements, amendments, exhibits and annexes to the
First Agreement and the Second Agreement including, but not limited to this
Amendment No. 1, collectively, the “Loan Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Loan Agreement, the Borrower sold to the Lender (i) a
(a) 12% Senior Secured Note of the Borrower in the aggregate principal amount of
$2,500,000 (Note No.:GPB-1), Issue Date: December 3, 2014 (“Note 1”), and (b)
four (4) year common stock purchase warrant of the Borrower (Warrant No.:GPB-1),
Original Issue Date December 3, 2014, to purchase 250,000 Warrant Shares
(“Warrant No. 1”); and (ii) a (a) 12% Senior Secured Note of the Borrower in the
aggregate principal amount of $1,500,000; (Note No.:GPB-2); Issue Date: December
24, 2014 (“Note 2,” and together with Note 1, collectively, the “Original
Notes”) and (b) four (4) year Warrant (Warrant No.:GPB-2), Original Issue Date
December 24, 2014, to purchase 150,000 Warrant Shares (“Warrant No. 2,” and,
collectively with Warrant No. 1, the “2 Original Warrants”);

 

WHEREAS, pursuant to a Securities Purchase Agreement dated as of May 15, 2015
between the Parties (the “SPA”) and this Amendment No. 1, the Borrower has
agreed to sell to the Lender a 12% senior secured convertible promissory note of
the Borrower in the aggregate principal amount of $2,000,000 (the “$2,000,000
New Note”) for a purchase price of $1,900,000;

 

WHEREAS, pursuant to the SPA and this Amendment No. 1, the Parties hereto have
agreed: (i) to amend the 2 Original Warrants by issuing to the Lender 2 amended
and restated warrants replacing the 2 Original Warrants (the “2 Amended and
Restated Warrants”) and (ii) that the Borrower shall issue to the Lender (a) a
warrant to purchase 200,000 Warrant Shares dated May 15, 2015 (the “Additional
Warrant”), and (b) for restructuring the 2 Original Notes, a warrant to purchase
50,000 Warrant Shares (the “Restructuring Warrant,” and together with the 2
Amended and Restated Warrants and the Additional Warrant, collectively, the
“Warrants”);

 

WHEREAS, pursuant to the SPA and this Amendment No. 1, the Parties agreed to
amend the 2 Original Notes by issuing to the Lender 2 amended and restated notes
to replace the 2 Original Notes (the “2 Amended and Restated Notes,” and
together with the $2,000,000 New Note, collectively, the “Notes”);

 



 

 

 

WHEREAS, the capitalized terms and any section references used but not otherwise
defined herein shall have the meanings given to them in the Loan Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and for valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
Parties, intending to be legally bound hereby agree as follows:

 

AGREEMENT

 

1)Ratifications. Except as otherwise expressly provided herein, the Loan
Agreement and each other Document, is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects and as of the
date hereof (i) $4,000,000 aggregate principal amount of the two Original Notes
are issued and outstanding, and (ii) accrued but unpaid interest on the 2
Original Notes issued and outstanding is ____, and (iii) $20,000 of legal fees
is owed to the Lender’s legal counsel pursuant to Section 9.4(B) of the Loan
Agreement for legal services provided to the Lender post the closing of the
purchase by the Lender of the two Original Notes, related to the administration
and enforcement of the Documents, the Collateral and the Loan (but excluding the
legal fees to be paid to the Lender’s Counsel in connection with the SPA and
this Amendment No. 1. Except as otherwise expressly provided in the Loan
Agreement or this Amendment No. 1, on and after the Effective Date: (i) all
references in the Loan Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Loan Agreement shall mean
the Loan Agreement as amended by this Amendment No. 1, and (ii) all references
in the other Documents, to “thereto”, “thereof”, “thereunder” or words of like
import are referring to the other Documents as amended by this Amendment No. 1,
the Warrants and the Notes, as the case may be.

 

a)All references in the Loan Agreement and/or the other Documents to a “Note,”
the “Notes,” “$2,500,000 aggregate principal amount of the Note,” “$2,500,000
aggregate principal amount of Note”, $1,500,000 aggregate principal amount
Note,” “Additional Note,” and terms of similar import used to defined either or
both of the 2 Original Notes are deleted in their entirety and replaced with the
term “Notes” as defined in this Amendment No. 1.

 

b)All references in the Loan Agreement to a “Warrant,” or the “Warrants and
terms of similar import used to defined either or both of the 2 Original
Warrants are deleted in their entirety and replaced with the term “Warrants” as
defined in this Amendment No. 1.

 

2)Amendments to the Loan Agreement. Upon the Effective Date, the Loan Agreement
is hereby amended as follows:

 

a)The following defined terms in Section 1.01 of the Loan Agreement are hereby
added and/or replaced in their entirety the following:

 

“Amendment No. 1” means this Amendment No. 1 to the Bridge Financing Agreement
dated May 15, 2015 by and between the Lender and the Borrower.

 



- 2 -

 

 

“Closing” shall mean (i) each issuance and sale by the Borrower of the
particular portion of the aggregate principal amount of the $6,000,000 of Notes
to the Lender for the corresponding portion of the $5,700,000 Purchase Price and
the simultaneous issuance by the Borrower to the Lender of the particular
Warrants being issued with such particular portion of the Notes and (ii) the
conditions to each such Closing have been satisfied or waived by the Lender.

 

“Closing Date” shall mean as the context so requires (i) December 3, 2014, the
date Note 1 was purchased by the Lender from the Borrower for the $2,375,000
portion of the $5,700,000 Purchase Price and the simultaneous issuance of
Warrant No. 1 by the Borrower to the Lender (ii) December 24, 2014, the date
Note 2 was purchased by the Lender from the Borrower for the $1,425,000 portion
of the $5,700,000 Purchase Price and the simultaneous issuance of Warrant No. 2
by the Borrower to the Lender, and (iii) May 15, 2015 (or such other date as
agreed to by the Parties) being the date the $2,000,000 New Note was purchased
by the Lender from the Borrower for the $1,900,000 remaining portion of the
$5,700,000 Purchase Price and the simultaneous issuance of the Warrants by the
Borrower to the Lender pursuant to this Agreement.

 

 “Documents” shall mean collectively, the SPA, the First Agreement, the Second
Agreement, Amendment No. 1, the Loan Agreement, the Blocked Account Agreement,
any of the letters from the Borrower to Corporate Stock Transfer, Inc., the
Borrower’s Transfer Agent, related to the Conversion Shares and the Warrant
Shares (the “TA Letters”), all financing statements (or comparable documents now
or hereafter filed in accordance with the Uniform Commercial Code or other
comparable or similar laws, rules and/or regulations) in favor of the Lender as
a secured party perfecting all Liens the Lender has on any Collateral and/or
other assets of the Borrower, the U.C.C. Financing Statement Amendment amending
the UCC-1 financing statement previously filed by White Oak the effect of which
resulting in certain assets of the Borrower being excluded from the White Oak
Liens, including, but not limited to, the Accounts Receivable of the Borrower,
filed on or about the Closing Date (the “White Oak Financing Statement
Amendment”), the Perfection Certificate dated December 3, 2014 and any other
Perfection Certificates of the Borrower provided to the Lender including, but
not limited to, the Perfection Certificate from the Borrower to the Lender set
forth as Exhibit F to Amendment No. 1, the Notes, the Warrants, and all other
instruments, certificates, supplements, amendments, exhibits and schedules
required and/or attached pursuant to this Agreement and/or the other Documents,
and/or any other Document and/or instrument related to the other Documents and
the transactions hereunder and/or thereunder to and/or any other documents or
instruments required or contemplated hereunder or thereunder, whether now
existing or at any time hereafter arising.

 

“Loan” shall mean the $6,000,000 aggregate principal amount of Notes.

 

“Loan Maturity Date” shall mean the earlier of (i) May 15, 2016, and (ii) the
date of a Major Transaction, and/or such other date as provided in this
Agreement.

 



- 3 -

 

 

“Note” means as the context so requires any of (i) the Amended and Restated 12%
Senior Secured Convertible Note of the Borrower in the aggregate principal
amount of $2,500,000, dated December 3, 2014 (“A/R Note 1”), (ii) the Amended
and Restated 12% Senior Secured Convertible Note of the Borrower in the
aggregate principal amount of $1,500,000, dated December 24, 2014, (“A/R Note
2,” and together with A/R Note 1, the “2 Amended and Restated Notes”), and (iii)
the 12% Senior Secured Convertible Note of the Borrower in the aggregate
principal amount of $2,000,000 dated May 15, 2015 (the “$2,000,000 New Note”);
and the term “Notes” means collectively, the 2 Amended and Restated Notes and
the $2,000,000 New Note. The form of the $2,000,000 New Note is substantially as
attached to Amendment No. 1 as Exhibit A and the form of the 2 Amended and
Restated Notes are substantially as attached to Amendment No. 1 as Exhibit B.

 

“Purchase Price” means the $5,700,000 aggregate purchase price to be paid by the
Lender to purchase the $6,000,000 aggregate principal amount of Notes as
follows: (i) $2,375,000 for A/R Note 1, (ii) $1,425,000 for A/R Note 2, and
(iii) $1,900,000 for the $2,000,000 New Note.

 

“Qualified Offering” means each (i) sale by the Borrower of its securities in
one or a series of public offerings and/or private placements exempt from the
registration requirements of the federal securities laws resulting in the
receipt by the Borrower and/or its Subsidiaries in each such financing of more
than $8,000,000 of gross proceeds, and/or (ii) the entering into any
agreement(s) and/or instrument(s) pursuant to which the Borrower may borrow
(regardless of whether the Borrower borrows funds), in the aggregate principal
amount of $8,000,000 or more.

 

“SPA” means collectively (i) the Securities Purchase Agreement dated as of May
15, 2015 between the Lender and the Borrower pursuant to which, among other
items set forth therein, the Lender purchased from the Borrower the $2,000,000
New Note and received the Additional Warrant and the Restructuring Warrant, and
(ii) all amendments, supplements, annexes, exhibits and schedules to such SPA.

 

“Warrant” means, as the context so requires (i) the Amended and Restated Warrant
to purchase 250,000 Warrant Shares, Original Issuance Date: December 3, 2014,
(“A/R Warrant No. 1”), (ii) the Amended and Restated Warrant to purchase 150,000
Warrant Shares, Original Issuance Date: December 24, 2014 (“A/R Warrant No. 2,”
together with A/R Warrant No. 1, collectively, the “2 Amended and Restated
Warrants”), (iii) the warrant to purchase 200,000 Warrant Shares, dated May 15,
2015 (the “Additional Warrant” and (iv) the warrant to purchase 50,000 Warrant
Shares, dated May 15, 2015 (the “Restructuring Warrant”); and the term
“Warrants” means collectively, the 2 Amended and Restated Warrants, the
Restructuring Warrant and the Additional Warrant. The form of the Additional
Warrant is substantially as attached to Amendment No. 1 as Exhibit C, the form
of the 2 Amended and Restated Warrants are substantially as to Amendment No. 1
as Exhibit D and the form of the Restructuring Warrant is substantially as
attached to Amendment No. 1 as Exhibit E.

 



- 4 -

 

 

b)Section 2.7 of the Loan Agreement is deleted in its entirety and replaced with
the following new Section 2.7:

 

“Section 2.7. Default Rate. Notwithstanding anything to the contrary provided
herein or elsewhere, from and after the occurrence and during the continuance of
any Event of Default (i) the 12% annual interest rate for Cash Interest; and
(ii) the four (4%) percent annual interest rate for the Additional Interest
shall automatically and without any further action be increased to the lower of
(a) the highest rate allowed by law, and (b) (I) seventeen percent (17.0%) per
annum for the Cash Interest rate, and (II) nine (9%) percent per annum for the
Additional Interest rate. In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the calendar day immediately following the date of
such cure; provided that the Cash Interest and Additional Interest as calculated
and unpaid at such increased rate during the continuance of such Event of
Default shall in both cases continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
such cure of such Event of Default.”

 

c)Section 2.13 of the Loan Agreement is deleted in its entirety and replaced
with the following new Section 2.13:

 

“Section 2.13. Possible Purchase of Additional $3,500,000 Aggregate Principal
Amount of Notes by Lender from the Borrower. If the Lender and Borrower
expressly agree in writing (an “Additional Note Purchase Agreement”) that the
Lender (and/or its assignee), will purchase up to an additional $3,500,000
aggregate principal amount of notes of the Borrower (the “$3,500,000 Additional
Notes”), from the Borrower for an aggregate purchase price of $3,325,000 (as
reduced pursuant to mutual agreement of the Parties), which amount includes
original issue discount (the “Additional Note Purchase Price”), then the Lender
shall have five (5) business days from the receipt of the Borrower of such
Additional Note Purchase Agreement to pay to the Borrower such Additional Note
Purchase Price (less all fees and expenses resulting from the purchase of such
$3,500,000 Additional Note) to purchase up to the $3,500,000 Additional Notes
from the Borrower by the payment of cash by wire transfer of immediately
available funds to the bank account of Borrower pursuant to wire instructions
provided from the Borrower to the Lender. The documents and terms and conditions
related to the purchase of the Additional Notes and such other obligations of
the Borrower to the Lender, including, but not limited to, the security
interests and liens granted by the Borrower in favor of the Lender to secure
repayment of the Additional Notes and the payment of all the fees, expenses and
related items in connection with the purchase of such up to $3,500,000
Additional Notes, including, but not limited to, the warrants and warrant
coverage shall be substantially similar as provided herein relating to the
purchase by the Lender of the $2,500,000 aggregate principal amount of Note with
such changes as the Lender and the Borrower shall mutually agree, except that
the Lender shall receive as additional Collateral securing the repayment of all
principal, interest and all other liabilities and obligations of the Borrower to
the Lender relating to the purchase of the up to $3,500,000 Additional Notes, a
first priority senior lien on all assets of the Borrower not covered by White
Oak Liens, second in priority only to the Liens and security interest granted to
the Lender in connection with the Documents. For purposes of clarity, and
notwithstanding anything to the contrary provided herein or elsewhere, the
Parties acknowledge and agree that (i) on December 3, 2014 the Lender purchased
from the Borrower the $2,500,000 A/R Note 1, (ii) on December 24, 2014, the
Lender purchased from the Borrower the $1,500,000 A/R Note 2 and (iii) on or
about May 15, 2015, the Lender purchased the $2,000,000 New Note.”

 



- 5 -

 

 

d)Article 8 of the Loan Agreement is deleted in its entirety and replaced with
the following new Article 8:

 

“Section 8.01 Remedies Upon an Event of Default. Upon the occurrence and
continuance of any Event of Default, notwithstanding anything to the contrary
provided herein, in the other Documents and/or elsewhere, Lender may, in its
sole and absolute discretion, among other actions (i) declare the all issued and
outstanding aggregate principal amount of the Notes (plus any premium thereon as
provided elsewhere herein), all accrued but unpaid interest on the Notes
(including, but not limited to, Cash Interest and Additional Interest at the
Default Rate), and/or any other Liabilities, and/or other amounts owed to the
Lender by the Borrower under this Agreement and/or the other Documents or
otherwise, all through and including the date all amounts owed to the Lender
from the Borrower pursuant to this Agreement, the other Documents, and/or
otherwise, are received in full by the Lender in cash by the payment of
immediately available funds by wire transfer pursuant to wire transfer
instruction provided to the Borrower from the Lender (the “Amount”), to be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower, and
Borrower shall pay to Lender an amount equal to the Loan Maturity Date Payment
Amount, assuming the period during which the Loan Maturity Date Payment Amount
is received by the Lender as a result of an Event of Default shall be (x) for
the 2 Amended and Restated Notes, during the period commencing on January 8,
2015 until the date 60 days following such date, and (y) for the $2,000,000 New
Note during the period commencing on May 15, 2015 until the date 60 days
thereafter, regardless of when such Event of Default occurs and/or when such
Loan Maturity Date Payment Amount is received by the Lender as a result of an
Event of Default (collectively, the “Event of Default Payment Amount”);
provided, that upon the occurrence of an Event of Default under Section 7.01(e)
hereof, all amounts set forth in this Section 8.01(i) shall automatically become
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower and
Borrower shall pay to Lender the Event of Default Payment Amount; (ii) without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, exercise all of the remedies of a
secured party and mortgage holder under applicable law, including, but not
limited to, the UCC, and all of its rights and remedies under the Documents;
(iii) require Borrower to make the Collateral and the records pertaining to the
Collateral available to the Lender at a place designated by the Lender which is
reasonably convenient to the Lender to take possession of the Collateral and the
records pertaining to the Collateral without the use of any judicial process and
without any prior notice thereof to Borrower; (iv) sell any or all of the
Collateral at public or private sale upon such terms and conditions as Lender
may reasonably deem proper, and, to the extent permitted by applicable law,
Lender may purchase any or all of the Collateral at any such sale, and apply the
net proceeds, after deducting all costs, expenses and attorneys’ fees incurred
at any time in the collection of the Liabilities and in the protection and sale
of the Collateral, to the payment of the Liabilities, returning the remaining
proceeds, if any, to Borrower, with Borrower remaining liable for any amount
remaining unpaid after such application; (v) grant extensions, compromise claims
and settle Accounts Receivable for less than face value, all without prior
notice to Borrower; (vi) use, in connection with any assembly or disposition of
the Collateral, any trademark, trade name, trade style, copyright, patent right
or technical process used or utilized by Borrower and (vii) take all action
permitted under any other provision of this Agreement and/or any of the other
Documents including, but not limited to, Article 3 of this Agreement. Borrower
shall, upon the request of the Lender, forthwith upon receipt, transmit and
deliver to the Lender in the form received, all cash, checks, drafts and other
instruments for the payment of money (properly endorsed, where required, so that
such items may be collected by Lender) which may be received by Borrower at any
time in full or partial payment of any Collateral. Borrower shall not commingle
any such items which may be so received by Borrower with any other of its funds
or property but shall hold them separate and apart from their own funds or
property and in trust for the Lender until delivery is made to the Lender. The
Lender may exercise all of its rights and remedies against Borrower under
applicable law, this Agreement and the other Documents.

 



- 6 -

 

 

Section 8.02. Attorney-In-Fact. Borrower hereby appoints the Lender as the
Borrower’s attorney-in-fact, with full authority in the Borrower’s place and
stead and in such Borrower’s name or otherwise, from time to time in Lender’s
sole and arbitrary discretion after the occurrence and continuation of any Event
of Default, to, acting jointly, take any action and to execute any instrument
which Lender may deem necessary or advisable to accomplish the purpose of this
Agreement.

 

Section 8.03. Remedies Are Severable and Cumulative. All provisions contained
herein pertaining to any remedy of the Lender shall be and are severable and
cumulative and in addition to all other rights and remedies available in the
Documents, at law and in equity, and any one or more may be exercised
simultaneously or successively. Any notification required pursuant to this
ARTICLE 8 or under applicable law shall be reasonably and properly given to
Borrower at the address and by any of the methods of giving such notice as set
forth in Section 9.3.

 

Section 8.04. No Waiver. No waiver or failure to exercise at any time any
default, remedy or right upon a default shall operate as a direct and/or
indirect waiver of any other default or right or of the same default or right on
any subsequent occasion.”

 

3)Convertibility of the Notes. At any time and from time to time while any Note
is outstanding, each Note shall be convertible into shares (“Conversion Shares”)
of the Borrower’s common stock, par value $0.0001 per share (the “Common
Stock”), on the terms and conditions set forth in this Section 3.

 

a)Conversion Right. Subject to the provisions of Section 3(d) below, at any time
or times on or after the issuance date and prior to the Maturity Date, the
Holder (as defined in the Notes) of a Note shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable Conversion Shares in accordance with this Section
3, at the Conversion Rate (as defined below). The Borrower shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Borrower
shall round such fraction of a share of Common Stock to the nearest whole share.
The Borrower shall pay any and all transfer, stamp and similar taxes that may be
payable with respect to the issuance and delivery of Common Stock upon
conversion of any Conversion Amount.

 

b)Conversion Rate. The number of Conversion Shares issuable upon conversion of
any Conversion Amount pursuant to Section 3(a) shall be determined by dividing
(x) such Conversion Amount by (y) the Conversion Price (the “Conversion Rate”).
For the purposes hereof, the terms:

 

i)“Conversion Amount” means the sum of the then outstanding (A) the aggregate
principal amount to be converted into Conversion Shares, with respect to which
this determination is being made and (B) accrued and unpaid interest with
respect to such portion of the aggregate principal amount being converted; and

 

ii)“Conversion Price” means $3.75, subject to adjustment for stock splits, stock
dividends, and similar equitable adjustments.

 



- 7 -

 

 

c)Mechanics of Conversion.

 

i.Optional Conversion. To convert any Conversion Amount into Conversion Shares
on any date (a “Conversion Date”), the Holder shall (A) transmit by facsimile
(or otherwise deliver), for receipt on or prior to 11:59 p.m., New York time, on
such date, a copy of an executed notice of conversion in the form attached to
each Note as Exhibit I (the “Conversion Notice”) to the Borrower and the
Borrower’s transfer agent and (B) if required by Section 3(c)(iii), surrender
such Note to a common carrier for delivery to the Borrower as soon as
practicable on or following such date (or an indemnification undertaking with
respect to the Note in the case of its loss, theft or destruction). On or before
the first (1st) Business Day following the date of receipt of a Conversion
Notice, the Borrower shall transmit by facsimile a confirmation of receipt of
such Conversion Notice to the Holder and the transfer agent. On or before the
third (3rd) Trading Day following the date of receipt of a Conversion Notice
(the “Share Delivery Date”), the Borrower shall (x) upon a sale of any
Conversion Shares under Rule 144 or the date the SEC declares effective a
registration statement covering any Conversion Shares, and provided that the
Transfer Agent is participating in the DTC Fast Automated Securities Transfer
Program, credit such aggregate number of shares of Common Stock to which the
Holder shall be entitled, to the Holder’s or its designee’s balance account with
DTC through its Deposit/Withdrawal At Custodian system or (y) if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer Progam,
issue and deliver to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled. If
required by Section 3(c)(iii), within three (3) Business Days following any
conversion of any Note, the Holder shall surrender such Note (or deliver an
indemnification undertaking with respect to such Note in the case of its loss,
theft or destruction) to the Borrower. If the Note is physically surrendered for
conversion if required by Section 3(c)(iii) and the outstanding principal of
such Note is greater than the principal portion of the Conversion Amount being
converted, then the Borrower shall as soon as practicable and in no event later
than three (3) Business Days after receipt of such Note and at its own expense,
issue and deliver to the Holder a new identical Note representing the
outstanding principal and interest not converted. The Person or Persons entitled
to receive the shares of Common Stock issuable upon a conversion of such Note
shall be treated for all purposes as the record holder or holders of such shares
of Common Stock on the Conversion Date, irrespective of the date such Conversion
Shares are credited to the Holder’s account with DTC or the date of delivery of
the certificates evidencing such Conversion Shares, as the case may be.

  

ii.Borrower’s Failure to Timely Convert. If the Borrower shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC, as
applicable, for the number of shares of Common Stock to which the Holder is
entitled upon conversion of any Conversion Amount on or prior to the Share
Delivery Date (a “Conversion Failure”), then (A) the Borrower shall pay damages
to the Holder for each Trading Day of such Conversion Failure that occurs after
the fifth Trading Day following delivery of a Conversion Notice, in an amount
equal to 3.0% of the product of (1) the sum of the number of shares of Common
Stock not issued to the Holder on or prior to the Share Delivery Date and to
which the Holder is entitled, and (2) the Closing Sale Price of the Common Stock
on the Share Delivery Date and (B) the Holder, upon written notice to the
Borrower, may void its Conversion Notice with respect to, and retain or have
returned, as the case may be, any portion of such Note that has not been
converted pursuant to such Conversion Notice; provided, that the voiding of a
Conversion Notice shall not affect the Borrower’s obligations to make any
payments which have accrued prior to the date of such notice pursuant to such
Section 3(c)(ii) or otherwise. In addition to the foregoing, if the Borrower
shall fail on or prior to the Share Delivery Date to issue and deliver a
certificate to the Holder or credit to the Holder’s balance account with DTC, to
the extent provided in Section 3(c)(i) above, the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion of any
Conversion Amount or on any date of the Borrower’s obligation to deliver shares
of Common Stock as contemplated pursuant to clause (ii) below, and if on or
after such Trading Day the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by the Holder of
Common Stock issuable upon such conversion that the Holder anticipated receiving
from the Borrower (a “Buy-In”), then the Borrower shall, within three (3)
Trading Days after the Holder’s request and in the Holder’s discretion, either
(i) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions and other out-of-pocket expenses, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Borrower’s obligation to issue and deliver such certificate, or to the
extent provided in Section 3(c)((i) above, credit the Holder’s balance account
with DTC, for the shares of Common Stock to which the Holder is entitled upon
the Holder’s conversion of the applicable Conversion Amount shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock, or credit the Holder’s balance
account with DTC to the extent provided in Section 3(c)(i) above, for the number
of shares of Common Stock to which the Holder is entitled upon the Holder’s
conversion hereunder (as the case may be) and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the closing sale price (or
equivalent) on the then Trading Market of the Common Stock on the Conversion
Date.

 

- 8 -

 



 

iii.Registration; Book-Entry. The Borrower shall maintain a register (the
“Register”) for the recordation of the name and address of the Holders of each
Note and the principal amount of each Note held by such Holders (the “Registered
Notes”). The entries in the Register shall be conclusive and binding for all
purposes absent manifest error. The Borrower and the Holders of the Notes shall
treat each Person whose name is recorded in the Register as the owner of a Note
for all purposes, including, without limitation, the right to receive payments
of Principal and Interest, if any, hereunder, notwithstanding notice to the
contrary. Upon its receipt of a written request to assign or sell all or part of
any Registered Note by a Holder, together with any required documentation under
the Documents including any legal opinions, if applicable, the Borrower shall
record the information contained therein in the Register and issue one or more
new Registered Notes in the same aggregate principal amount as the aggregate
principal amount of the surrendered Registered Note to the designated assignee
or transferee. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of such Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender such Note to the Borrower
unless (A) the full principal amount represented by any Note is being converted
or (B) the Holder has provided the Borrower with prior written notice (which
notice may be included in a Conversion Notice) requesting reissuance of such
Note upon physical surrender of such Note. The Holder and the Borrower shall
maintain records showing the principal and interest, if any, converted and the
dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Borrower, so as not to require physical
surrender of such Note upon conversion.

  



- 9 -

 

 

iv.Disputes. In the event of a dispute as to the number of shares of Common
Stock issuable to the Holder in connection with a conversion of a Note, the
Borrower shall issue to the Holder the number of shares of Common Stock not in
dispute and resolve such dispute by any legal process the parties agree, or if
they cannot agree in writing within 3 Business Days, either party may file an
action to resolve the dispute in accordance with the provisions of Section 9.14
and Section 9.15 of the Loan Agreement.

 

v.Legends. Lender understands and agrees that the certificates and other
instruments representing any of the Securities, until such time as the resale of
the Securities has been registered under the 1933 Act, the stock certificates
and/or other instruments representing any of the Securities, shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates and/or instrument):

  

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [ CONVERTIBLE ] [ EXERCISABLE
] INTO [HAVE BEEN ][ THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN ] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

  

The legend set forth above shall be removed and a certificate and/or other
instrument representing any Securities without such legend shall be issued to
the holder of the Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if, unless
otherwise required by state securities laws, (i) such Securities are registered
for resale under the 1933 Act, or (ii) in connection with a sale, assignment or
other transfer, such holder provides the Borrower with an opinion of counsel, in
a form reasonably acceptable to the Borrower, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the applicable requirements of the 1933 Act. The Borrower shall be responsible
for the fees of its transfer agent and all DTC fees associated with such
issuance and for providing at its own cost all required legal opinions to remove
such legends (except that if Borrower does not provide any such opinion(s), the
Lender may choose a legal counsel to provide such opinions and Borrower shall
pay the reasonable legal fees of such counsel in connection therewith).

 

- 10 -

 



 

d)Limitations on Conversions. The Borrower shall not effect any conversion of a
Note, and the Holder of a Note shall not have the right to convert any portion
of any Note pursuant to the terms and conditions of a Note, to the extent that
after giving effect to such conversion, the Holder (together with the Holder’s
Affiliates) would beneficially own in excess of 4.99% (the “Maximum Percentage”)
of the number of shares of Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its Affiliates shall
include the number of shares of Common Stock issuable upon conversion of any
Note with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted portion of such Note beneficially
owned by the Holder or any of its Affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Borrower
(including, without limitation, any Other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). For purposes
of this Section 3(d)(i), in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Borrower’s most recent Form 10-K, Form 10-Q, Form
8-K or other public filing with the SEC, as the case may be, (y) a more recent
public announcement by the Borrower or (z) any other notice by the Borrower or
the Transfer Agent setting forth the number of shares of Common Stock
outstanding. For any reason at any time, upon the written or oral request of the
Holder, the Borrower shall within one (1) Business Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Borrower,
including any Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. By written
notice to the Borrower, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61 st ) day after such notice is delivered to the Borrower, and
(ii) any such increase or decrease will apply only to the Holder and not to any
other holder of Notes. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.

 



- 11 -

 

 

4)Rights Upon Issuance Of Other Securities.

 

a)Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Borrower at any time on or after the issuance date of any of the
Notes subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. If the Borrower at any time on
or after the Subscription Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.

 

b)Voluntary Adjustment By Borrower. The Borrower may at any time while any Note
is issued and outstanding, reduce the then current Conversion Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Borrower.

 

5)Reservation of Shares. Commencing on May 15, 2015 and continuing for so long
as any Note is issued and outstanding, the Borrower shall take all action
necessary to at all times have authorized, and reserved for the purpose of
issuance, the maximum number of (i) Conversion Shares (without taking into
account any limitations on the issuance thereof pursuant to the terms of the
Notes), and (ii) Warrant Shares (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants) (the “Required Reserved
Amount”). If at any time the number of shares of Common Stock authorized and
reserved for issuance is not sufficient to meet the Required Reserved Amount,
the Borrower will promptly take all corporate action necessary to authorize and
reserve a sufficient number of shares, including, without limitation, calling a
special meeting of stockholders to authorize additional shares to meet the
Borrower’s obligations under the Documents, in the case of an insufficient
number of authorized shares, use its reasonable best efforts to obtain
stockholder approval of an increase in such authorized number of shares, to
ensure that the number of authorized shares is sufficient to meet the Required
Reserved Amount. The Borrower shall initially reserve the Required Reserved
Amount on its own books and records as well as those of the transfer agent of
the Common Stock (the “Reserve”) for the issuance of Conversion Shares and
Warrant Shares and any other shares of Common Stock required to be issued by the
Borrower to the Lender pursuant to the Documents, which initial reservation
shall be authorized by the unanimous written consent of the Borrower’s Board of
Directors delivered at Closing. The Borrower shall immediately add shares of
Common Stock to the Reserve to ensure that the Required Reserve Amount (the
“Reserve Minimum”) are in the Reserve at all times. The Borrower shall increase
the amount of shares of Common Stock in the Reserve upon receipt of written
notice, which may be in email form, by the Lender (and/or its assigns) in order
to ensure that the Reserve contains the Reserve Minimum. As a condition to
Closing, all actions required by the Borrower in this Section shall be approved
by the unanimous written consent of the Borrower’s Board of Directors which
shall be delivered to the Lender at Closing.

 



- 12 -

 

 

6)Additional Provisions Relating to the $2,000,000 New Note

 

a)Optional Prepayment of the $2,000,000 New Note. Prior to the Loan Maturity
Date, the Borrower may prepay all (but not less than all) of the aggregate
principal amount of the $2,000,00 New Note (an “Optional Prepayment”), by paying
to the Lender the following amounts (the “Optional Prepayment Amount”):

  

Period During which Optional Prepayment Amount is Received by Lender   Optional
Prepayment Amount to be Paid to Lender May 15, 2015 until the date 180 Days
following May 15, 2015   The sum of (a) the product of (i) 105%, multiplied by
(ii) the aggregate principal amount of the $2,000,000 New Note; (b) all accrued
but unpaid Cash Interest; (c) all accrued but unpaid Additional Interest, and
(d) all other amounts due to Lender under this Amendment No. 1 and the other
Documents Day 180 from May 15, 2015 until the date 270 Days from May 15, 2015  
The sum of (a) the product of (i) 103%, multiplied by (ii) the $2,000,000
aggregate principal amount of the $2,000,000 Note; (b) all accrued but unpaid
Cash Interest; (c) all accrued but unpaid Additional Interest, and (d) all other
amounts due to Lender under this Amendment No. 1 and the other Documents

 

An Optional Prepayment shall be paid upon not less than five (5) Business Days
prior irrevocable written notice (the “Optional Prepayment Notice”), to the
Holder from the Borrower detailing the Optional Prepayment Amount to be paid and
setting forth the specific date the Optional Prepayment Amount shall be paid
(such date hereinafter to be referred to as the “Optional Prepayment Date”). The
Optional Prepayment Amount shall be paid in full in cash to the Holder by the
Borrower by wire transfer of immediately available funds on the Optional
Prepayment Date. Other than as expressly permitted in this Section 6(a) or
elsewhere herein, the Borrower may not prepay any portion of the $2,000,000 New
Note.

 



- 13 -

 



 

b)Payments on the Loan Maturity Date. The Borrower shall pay to the Lender on
the Loan Maturity Date, the Loan Maturity Date Payment Amount. The “Loan
Maturity Date Payment Amount” shall equal,:

 

Period During which Loan Maturity Date Payment Amount is Received by Lender  

 

 

Loan Maturity Date Payment Amount to be Paid to the Lender

May 15, 2015, until the date 60 Days following May 15, 2015   The sum of (a)
product of (i) 105%, multiplied by (ii) the aggregate principal amount of the
$2,000,000 New Note; (b) all accrued but unpaid Cash Interest; (c) all accrued
but unpaid Additional Interest, and (d) other amounts due to Lender under this
Amendment No. 1 and the other Documents Day 61 from May 15, 2015 until the date
90 days following May 15, 2015   The sum of (a) the product of (i) 103%,
multiplied by (ii) the aggregate principal amount of the $2,000,000 New Note;
(b) all accrued but unpaid Cash Interest; (c) all accrued but unpaid Additional
Interest, and (d) other amounts due to Lender under this Amendment No. 1 and the
other Documents Day 91 from May 15, 2015 until the date all amounts due to the
Lender from the Borrower are received by the Lender   The sum of (a) the product
of (i) 102%, multiplied by (ii) the aggregate principal amount of the $2,000,000
New Note; (b) all accrued but unpaid Cash Interest; (c) all accrued but unpaid
Additional Interest, and (d) other amounts due to Lender under this Amendment
No. 1 and the other Documents

 

The Loan Maturity Date Payment Amount shall be payable by the Borrower to the
Lender on the Loan Maturity Date in cash by wire transfer in immediately
available funds pursuant to wire transfer instructions provided by the Borrower
to the Lender.

 



- 14 -

 

 

c)Purchase Price and Payment of the Purchase Price for the $2,000,000 Note. The
Purchase Price for the $2,000,000 New Note shall be $1,900,000 in the aggregate,
representing an original issue discount of $100,000. On the Closing Date, the
Lender shall pay the Borrower the $1,900,000 Purchase Price (less (i) the
$45,000 (plus all documented and accountable expenses) of Lender’s Expenses (as
defined below) and (ii) the $156,500 Aegis Payment (as defined below), for the
$2,000,000 New Note by wire transfer of immediately available funds to the
Borrower ($156,500) and its legal counsel ($45,000) in accordance with the
Borrower’s and its legal counsel’s written wiring instructions, against delivery
of the duly executed $2,000,000 New Note and the Warrants.

 

i)Lender’s Cost and Expenses. As a condition to Closing, all direct and indirect
costs and expenses of the Lender related to the negotiation, due diligence,
preparation, Closing, and all other items regarding and/or related to the Loan
Agreement and the Documents and all of the transactions contemplated herein and
therein, including, but not limited to the (i) $35,000 legal fee (of which
$10,000 previously was paid) payable to the Lender’s legal counsel together with
all documented out-of-pocket expenses of such legal counsel, including, but not
limited to, filing fees, lien search fees and other expenses relating to
securing the Collateral and for blue sky compliance and (ii) $20,000 in legal
fees payable to the Lender’s legal counsel pursuant to Section 9.4(B) of the
Loan Agreement (collectively, the “Lender’s Expenses”), shall be due and payable
from the Borrower to legal counsel to the Lender; and the Lender shall subtract
from the $1,900,000 Purchase Price to be paid to the Borrower for the purchase
of the $2,000,000 New Note, all of Lender’s Expenses shall be paid to the
Lender’s counsel on the Closing Date in immediately available funds by wiring
such funds to Lender’s counsel pursuant to wiring instructions provided to the
Borrower by Lender’s legal counsel. Although the Lender’s Expenses are the sole
responsibility and obligation of the Borrower, but are being subtracted by the
Lender from the $1,900,000 Purchase Price, such Lender’s Expenses shall
constitute part of the $1,900,000 Purchase Price and shall not directly and/or
indirectly reduce and or result in any set-off the aggregate principal amount of
the Note or result in a set-off and/or reduction of any other funds owed by the
Borrower to the Lender.

 

ii)Aegis Fee. In connection with the sale of the $2,000,000 New Note by the
Borrower to the Lender, the Borrower shall be obligated to pay to Aegis Capital
Corp (“Aegis”), on the Closing Date (i) a non-refundable fee equal to $66,500
(representing 3.5%, of the $1,900,000 Purchase Price of the $2,000,000 New Note
on the Closing Date purchased by the Lender from the Borrower (the “Aegis
Fee”)), and (ii) $90,000 representing the advisory fee owed by the Borrower to
Aegis pursuant to an Agreement between the Borrower and Aegis (the “$90,000
Aegis Advisory Fee,” and together with the $66,500 Aegis Fee, collectively the
“$156,500 Aegis Payment”). While the payment of the $156,500 Aegis Payment is
the sole and exclusive obligation and responsibility of the Borrower, the Lender
shall pay the $156,500 Aegis Payment directly to Aegis on the Closing Date in
cash by wire transfer directly to Aegis in immediately available funds pursuant
to wiring instructions provided to the Lender by Aegis. No portion of the
$156,500 Aegis Payment shall directly or indirectly reduce and/or result in any
set-off of any portion of the aggregate principal amount of the $2,000,00 New
Note and/or reduce and/or result in a set-off of any other amounts due to the
Lender by the Borrower.

 



- 15 -

 

 

7)Warrants. On the Closing Date, the Borrower shall issue to Lender the duly
executed (i) Additional Warrant, (ii) 2 Amended and Restated Warrants and (iii)
the Restructuring Warrant.

 

8)Additional Events of Default. In addition to the Events of Default set forth
in the Loan Agreement, the following shall also constitute Events of Default
under the Loan Agreement:

 

a)the Borrower’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within five (5) days after the
applicable Conversion Date or (B) notice, written or oral, to the Holder,
including by way of public announcement or through any of its agents, at any
time, of its intention not to comply with a request for conversion of the Note
into shares of Common Stock that is tendered in accordance with the provisions
of the Note;

  

b)the Borrower’s failure for any reason to satisfy the current public
information requirement under Rule 144(c), which failure continues for a period
of three (3) consecutive Trading Days or for more than an aggregate of ten (10)
Trading Days in any 365-day period;

 

c)the Borrower’s failure to maintain the Required Reserve Amount and/or the
Reserve Minimum;

 

d)The Common Stock is no longer DTC Eligible or DTC has issued a “freeze” or
“chill” on the Common Stock; or

 

e)The Common Stock is no longer traded on NASDAQ Capital Market.

 

9)Amortization Payments. On each of September 1, 2015, December 1, 2015, and
March 1, 2016 (each an “Amortization Payment Date”), the Borrower shall pay to
the Lender in immediately available funds by wire transfer pursuant to the
wiring instructions provided by the Lender to the Borrower $1,125,000 (an
“Amortization Payment Amount”), which shall be used by the Lender to repay
amounts due under the Notes and other Documents as follows: (i) First, all
amounts due under the Documents excluding principal and accrued but unpaid
interest on the Notes, (ii) Second, to pay accrued but unpaid interest on the
Notes, and (iii) Third, to pay outstanding principal amounts due on the Notes
(each an “Amortization Payment”). Each Amortization Payment shall be made in
cash by wire transfer of immediately available funds pursuant to wiring
instructions provided by the Lender to the Borrower on the applicable
Amortization Payment Date and in the Amortization Payment Amount.

 



- 16 -

 

 

10)Additional Covenants. In addition to the covenants set forth in the Loan
Agreement, until all Liabilities are paid in full and no Notes are outstanding
(except for the covenant set forth in Section 10(e) below, which shall remain in
effect for the duration set forth therein), the Borrower covenants and agrees
with the Lender that:

 

a)No Prepayment of Subordinated Debt and Pari Passu Indebtedness. The Borrower
shall not directly and/or indirectly prepay any Borrower Liabilities in respect
of any Subordinated Debt and/or pari passu Indebtedness. For purposes hereof,
“Borrower Liabilities” shall mean all direct and/or indirect liabilities,
Indebtedness and obligations of any kind of Borrower to any Person (other than
to the Lender), howsoever created, arising or evidenced, whether now existing or
hereafter arising, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, primary or secondary,
joint or several, whether existing or arising through discount, overdraft,
purchase, direct loan, participation, operation of law, or otherwise, all
liabilities, indebtedness and obligations of Borrower to any Person (other than
to the Lender) pursuant to any letter of credit, any standby letter of credit,
or any other document.

 

b)Reporting of Accounts Receivable. Borrower agrees to furnish to Lender, at
least weekly, schedules describing Accounts Receivable created or acquired by
Borrower (including confirmatory written assignments thereof), including copies
of all invoices to account debtors and other obligors (all herein referred to as
“Customers’). Borrower shall advise Lender promptly of any goods which are
returned by Customers or otherwise recovered involving an amount in excess of
$5,000.00. Borrower shall also advise Lender promptly of all disputes and claims
by Customers involving an amount in excess of $5,000.00 and settle all such
disputes and claims at no cost to the Lender.

 

c)No Use of Cash Flows Related to Acquisitions. The Borrower shall not directly
and/or indirectly effectuate any merger, acquisition and/or other transaction
pursuant to which the Borrower acquires any assets, stock and/or other items of
value, or any combination of the above in one or a series of related or
unrelated transactions (each, an “Acquisition”) if the Borrower uses directly
and/or indirectly its cash and/or cash equivalents resulting from the Borrower’s
operations, whether to effectuate any Acquisition, provide collateral in
connection with any such Acquisition, to pay any dividends, debt and/or accrued
but unpaid interest relating to such Acquisition or any other payment related
directly and/or indirectly to any Acquisition.

 

d)Ratio. As of any determination date, the sum of (i) the Borrower’s Accounts
Receivable, (which for the purposes of this Section 10(d), to constitute a
Borrower’s Accounts an Account Receivable cannot be older than ninety (90)
days), (excluding those Account Receivables that are directly the result of and
are resulting from the historic business of VaultLogix), plus (ii) the
Borrower’s cash and cash equivalents shall be greater than one hundred twenty
five (125%) percent of the outstanding aggregate principal amount of the Notes.

 

e)Reporting Status. Until the date on which the Holder shall have sold all of
the Conversion Shares and Warrant Shares and none of the Notes or Warrants are
outstanding (the “Reporting Period”), the Borrower shall timely file all reports
required to be filed by the Borrower with the SEC pursuant to the 1934 Act
within the time periods required by the SEC, and the Borrower shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would no longer
require or otherwise permit termination.

 



- 17 -

 

  

  f)Restrictions on Certain Financings. From the date hereof until such time as
there is less than $3,000,000 aggregate principal amount of Notes outstanding
(the “Partial Termination Date”), the Borrower shall not directly and/or
indirectly effect or enter into an agreement to effect (i) (a) the sale of any
of its securities and/or borrow money resulting in gross proceeds in excess of
$1,000,000 whether in one transaction and/or a series of related and/or
unrelated transactions (each, a “Prohibited Financing”); provided, however, that
notwithstanding anything to the contrary provided herein or elsewhere, following
the Partial Termination Date, the Borrower’s direct and/or indirect borrowing
and/or becoming liable whether by guaranty or otherwise for any Indebtedness
shall continue to be a Prohibited Financing, and remain subject to the
prohibitions thereof set forth in this Section 10(f); and (b) in no event may
the Borrower effectuate in any 12-month period the sale of any of its securities
and/or borrow money resulting in gross proceeds of more than $2,000,000 in
transactions that do not constitute a Prohibited Financing, and (ii) any
issuance of any of its securities involving a Variable Rate Transaction.
“Variable Rate Transaction” means a transaction in which the Borrower (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Borrower
or the market for the Common Stock other than in connection with a stock split
or similar event, or (ii) enters into any agreement, including, but not limited
to, an equity line of credit, whereby the Borrower may sell securities at a
future determined price.

  

11)Additional Representations and Warranties. In addition to the representations
and warranties of the Borrower to the Lender set forth in the Loan Agreement,
the Borrower hereby represents and warranties to the Lender as of the Closing
Date as follows:

 

a)Authorization: No Conflict. The execution, delivery and performance of the
Documents and the transactions contemplated thereby by the Borrower, including,
but not limited to, the sale and issuance of the Notes and the Warrants,
Required Reserve Amount and/or the Reserve Minimum, and the issuance the
Conversion Shares upon conversion of the Notes and the Warrant Shares upon
exercise of the Warrant (i) are within Borrower’s corporate powers, (ii) have
been duly authorized by all necessary action by or on behalf of Borrower (and/or
its shareholders to the extent required by law), (iii) the Borrower has received
all necessary and/or required governmental, regulatory and other approvals and
consents (if any shall be required), (iv) do not and shall not contravene or
conflict with any provision of, or require any consents under (1) any law, rule,
regulation or ordinance, (2) Borrower’s organizational documents; and/or (3) any
agreement binding upon Borrower or any of Borrower’s properties except as would
not reasonably be expected to have a Material Adverse Effect, and (v) do not and
will not result in, or require, the creation or imposition of any Lien and/or
encumbrance on any of Borrower’s properties or revenues pursuant to any law,
rule, regulation or ordinance or otherwise.

 



- 18 -

 

 

b)Valid Issuance of the Notes, Conversion Shares, Warrants and the Warrant
Shares; Reservation of Shares. Each of the Notes and Warrants has been duly
authorized and, when issued and paid for (if not previously paid for), in
accordance with this Amendment No. 1 and/or the other Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
and all restrictions on transfer other than those expressly imposed by the
federal securities laws and vest in the Lender full and sole title and power to
the Notes and the Warrants, free and clear of all Liens, and restrictions on
transfer other than those imposed by the federal securities laws. All Conversion
Shares when issued pursuant to conversion of the Notes and all Warrant Shares
when issued pursuant to any exercise of the Warrants, will be duly and validly
issued, fully paid and non-assessable, will be free and clear of all Liens and
all restrictions on transfer other than those expressly imposed by the federal
securities laws and vest in the Holder full and sole title and power to such
securities. The Borrower has reserved from its duly authorized capital stock the
Reserve Minimum and the Required Reserve Amount without taking into account any
limitations on the issuance of Conversion Shares and Warrant Shares thereof
pursuant to the terms of the Notes, the Warrants, and/or the other Documents.
The Warrants, the Notes, the Warrant Shares and all Conversion Shares shall
sometimes be collectively referred to as the “Securities.”

 

c)Dilutive Effect. The Borrower understands and acknowledges that the number of
Conversion Shares issuable pursuant to terms of the Notes and the number of
Warrant Shares issuable upon exercise of the Warrants may increase in certain
circumstances. The Borrower further acknowledges that its obligation to issue
Conversion Shares pursuant to the terms of the Notes and the Warrant Shares upon
exercise of the Warrants is, in each case, absolute and unconditional regardless
of the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Borrower.

 

12)Conditions to Closing.

 

a)Delivery of Documents. Notwithstanding anything provided in the Loan
Agreement, the Lender shall have received from the Borrower each of the
following, in form and substance reasonably satisfactory to the Lender and its
counsel, and where applicable, duly executed and recorded:

 

i)Certificates of the Chief Executive Officer and Secretary of Borrower and
certifying as to (a) copies of the Certificate of Incorporation and by-laws of
the Borrower, as restated or amended as of the date of this Amendment No. 1; (b)
all actions taken and consents made by the Borrower and its Board of Directors
and shareholders, as applicable to authorize the transactions provided for or
contemplated under this Amendment No. 1 and the other Documents and the
execution, delivery and performance of the Documents; and (c) the names of the
directors and officers of the Borrower authorized to sign the Documents,
together with a sample of the true signature of each such Person;

 

ii)this Amendment No. 1;

 

iii)the $2,000,000 New Note;

 

iv)the 2 Amended and Restated Notes;

 



- 19 -

 

 

v)the Additional Warrant;

 

vi)the Restructuring Warrant;

 

vii)the 2 Amended and Restated Warrants;

 

viii)certificates of good standing for Borrower in the jurisdiction of
Borrower’s incorporation or formation, in the principal places in which Borrower
conducts business and in places in which Borrower owns real estate;

 

ix)the fully executed TA Letter; and

 

x)Such other documents, certificates, opinions, instruments and/or other items
reasonable requested by the Lender and/or its legal counsel.

 

13)Severability. Any provision of this Amendment No. 1 held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

14)Conflicts. In the event of any conflict between this Amendment No. 1 on the
one hand and the Loan Agreement and/or any other Document on the other hand,
this Amendment No. 1 shall control.

 

15)Covenants, Terms and Conditions. Amendment No. 1 shall be governed by the
covenants, terms and conditions set forth in the Loan Agreement, as applicable.

 

16)Certain Other Representations and Warranties. Borrower represents and
warrants to Lender that:

 

a)All warranties and representations made to Lenders in the Loan Agreement and
other Documents are true and correct as to the date hereof (other than those
representations and warranties which by their express terms are limited solely
to an earlier date).

 

b)The execution and delivery by Borrower of this Amendment No. 1 and the
performance by Borrower of the transactions herein contemplated (i) are and will
be within Borrower’s powers, (ii) have been duly authorized by all necessary
organizational action, and (iii) are not and will not be in contravention of any
order of any court or other agency of government, of law or any other indenture,
agreement or undertaking to which Borrower is a party or by which the property
of Borrower is bound, or be in conflict with, result in a breach of, or
constitute (with due notice and/or lapse of time) a default under any such
indenture, agreement or undertaking or result in the imposition of any Lien,
charge or encumbrance of any nature on any of the properties of Borrower.

 

c)This Amendment No. 1 and any assignment, instrument, document, or agreement
executed and delivered in connection herewith, is valid, binding and enforceable
in accordance with its respective terms.

 

d)No Event of Default has occurred under the Loan Agreement or any of the other
Documents.

 



- 20 -

 

 

17)Ratification. This Amendment No. 1 is expressly incorporated by reference
into and deemed a part of the Loan Agreement and the other Documents. Except as
expressly modified herein, in the Notes and/or the Warrants, all terms,
covenants and conditions of the Loan Agreement and the other Documents are and
shall remain in full force and effect.

 

18)Reference to and Effect on Documents.

 

a)Upon the effectiveness of this Amendment No. 1, on and after the Effective
Date, each reference to the Loan Agreement or the other Documents shall mean and
be a reference to the Loan Agreement and/or the other Documents, respectively,
as amended hereby.

 

b)The execution, delivery and effectiveness of this Amendment No. 1 shall not,
directly or indirectly, operate as a waiver and/or limitation of any right,
power and/or remedy of the Lender nor constitute, directly or indirectly, a
waiver and/or limitation of any provision of the Loan Agreement and/or any of
the other Documents, or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

 

19)Continuing Effect. Except as otherwise expressly provided herein, the Loan
Agreement and other Documents, as amended hereby, shall continue to be in full
force and effect and are hereby ratified and confirmed in all respects. To the
extent that the Loan Agreement and/or other Document purports to pledge to the
Lenders, or to grant to the Lenders, a security interest or lien, such pledge or
grant is hereby ratified and confirmed in all respects.

 

20)Authority. Each of the undersigned expressly warrants that (i) he, she or it
has the authority to execute this Amendment No. 1 on behalf of the party or
parties to be bound by his, her or its signature, (ii) the execution, delivery
and performance of this Amendment No. 1 has been duly authorized by all
necessary action and (iii) this Amendment No. 1 is a legal, valid and binding
obligation enforceable in accordance with its terms.

 

21)Entire Agreement. This Amendment No. 1 constitutes the whole and entire
agreement between the Parties with respect to the subject matter expressly
contemplated hereby and all prior or contemporaneous agreements, understandings,
representations and statements, oral or written related to the subject matter
expressly contemplated in this Amendment No. 1 are merged herein.

 

22)Construction. The Parties have participated jointly in the negotiation and
drafting of this Amendment No. 1. In the event an ambiguity or question of
intent or interpretation arises, no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
hereof.

 

23)Counterparts. This Amendment No. 1 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Amendment No. 1 by facsimile or electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment No.
1.

 



- 21 -

 

 

24)Headings. Section headings herein are included for convenience of reference
only and do not constitute a part of this Amendment No. 1 for any other purpose.

 

25)Governing Law. This Amendment No. 1 and the terms and conditions set forth
herein, shall be governed by and construed solely and exclusively in accordance
with the internal laws of the State of New York without regard to the conflicts
of laws principles thereof. The parties hereto hereby expressly and irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Amendment No. 1 shall be brought solely in a federal or state
court located in the City, County and State of New York. By its execution
hereof, the parties hereto covenant and irrevocably submit to the in personam
jurisdiction of the federal and state courts located in the City, County and
State of New York and agree that any process in any such action may be served
upon any of them personally, or by certified mail or registered mail upon them
or their agent, return receipt requested, with the same full force and effect as
if personally served upon them in New York, New York. The parties hereto
expressly and irrevocably waive any claim that any such jurisdiction is not a
convenient forum for any such suit or proceeding and any defense or lack of in
personam jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other parties hereto of all of its reasonable counsel fees and disbursements.

  

[Remainder of page intentionally left blank – Signature page follows]

  

- 22 -

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be duly
executed and delivered as of the Effective Date.

 

BORROWER: INTERCLOUD SYSTEMS, INC.         By: /s/ Daniel Sullivan   Name:
 Daniel Sullivan   Title: Chief Accounting Officer   LENDER: GPB LIFE SCIENCE
HOLDINGS LLC         By: /s/ David Gentile   Name:  David Gentile   Title:
Manager

 

[Signature Page to Amendment No. 1 to Bridge Financing Agreement]

 



 

 





 

EXHIBIT A

  

Form of $2,000,000 New Note

  

 

 

 

EXHIBIT B

  

Forms of the 2 Amended and Restated Notes

  

 

 

 

EXHIBIT C

  

Form of Additional Warrant

  

 

 

 

EXHIBIT D

 

Forms of the 2 Amended and Restated Warrants

  

 

 

 

EXHIBIT E

 

Form of Restructuring Warrant

 

 

 

 

EXHIBIT E

  

PERFECTION CERTIFICATE

  

The undersigned, the Chief Executive Officer of InterCloud Systems, Inc., a
Delaware corporation (the "Borrower"), hereby certifies, with reference to the
Bridge Financing Agreement, dated as of May 15, 2015 (terms defined in such
Bridge Financing Agreement having the same meanings herein as specified
therein), between the Borrower and the Lender named therein (the "Secured
Party"), to the Secured Party as follows:

  

1.            Name. The exact legal name of the Borrower as that name appears on
its Certificate of Incorporation is as follows:

  

Intercloud Systems, Inc.

  

2.            Other Identifying Factors.

 

(a)         The following is the mailing address of the Borrower:

 

Address   County     1030 Broad St. Suite 102   Monmouth     Shrewsbury, NJ
07702        

  

(b)         If different from its mailing address, the Borrower’s place of
business or, if more than one, its chief executive office is located at the
following address:

  



Address   County   State



 

 

(c)         The following is the type of organization of the Borrower:
Corporation

 

(d)         The following is the jurisdiction of the Borrower’s organization:
Delaware

 

(e)         The following is the Borrower's state issued organizational
identification number: 3131825

 

(f)         The following is the Borrower's taxpayer identification number:
65-0963722

 

(g)         Except as set forth herein, (i) the Borrower has not changed its
identity or organizational structure in any way within the past five years, and
(ii) no person has merged or consolidated with or into any the Borrower and no
person has liquidated into or transferred all or substantially all of its assets
to any borrower under the Note in any way within the past year.

 

In January 2013, the Borrower changed its name from Genesis Group Holdings, Inc.

 

 

 



 

3.            Other Names, Etc.

  

The following is a list of all other names (including trade names or similar
appellations) used by the Borrower, or any other business or organization to
which the Borrower became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise, now or at
any time during the past five years:

  

ADEX

ADEXCOMM

Integration Partners Corporation – NY

IPC - NY

TNS

TelNet Solutions

Rives-Montiero Engineering

Rives-Montiero Leasing

Tropical Communications, Inc

ADEX Puerto Rico

AW Solutions

AW Solutions Puerto Rico

RentVM

Vaultlogix

Data Protection Services

US Data Trust Corporation

HighWire Communications

AXIM Cloud

Logical Link

 



 

 

 

4.            Other Current Locations.

  

(a)         The following are all other locations in the United States of
America in which the Borrower maintain any books or records relating to any of
the Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods:

 

Address   County   State Tropical Communications  

6937 NW 82nd St

Miami, FL 33166

  Leased Rives Monteiro Eng.  

2736 Southside Drive

Tuscaloosa, AL 35401

  Leased TNS  

1225 Rand Road

Des Plaines, ILL 60016

  Leased ADEX Corp H.O.  

1035 Windward Ridge Pkwy, Suite 500

Alpharetta, GA 30005

  Leased ADEX Corp.  

13089 Telecom Parkway N.

Temple Terrace, FL 33637

  Leased AW Solutions H.O.  

300 Crown Oak Center Drive

Longwood, FL 32750

  Leased

 

(b)         The following are all other places of business of the Borrower in
the United States of America:

 

Address   County   State InterCloud Systems   930 N Federal Hwy, Boca Raton Fl
33432   Leased IPC-NY   1719 Route 10 East, Suite 126 Parsippany NJ 07054  
Leased Tropical Communications  

6937 NW 82nd St

Miami, FL 33166

  Leased Rives Monteiro Eng.  

2736 Southside Drive

Tuscaloosa, AL 35401

  Leased TNS  

1225 Rand Road

Des Plaines, ILL 60016

  Leased ADEX Corp H.O.  

1035 Windward Ridge Pkwy, Suite 500

Alpharetta, GA 30005

  Leased Intercloud Systems, Inc  

14643 Dallas Parkway, Suite 340

Dallas, TX 75254

  Leased ADEX Corp.  

280 Shuman Blvd.

Naperville, Illinois 60563

  Leased ADEX Corp  

1317 W. Foothill Blvd.,

Suite # 212

Upland, California 91786

  Leased ADEX Corp  

10625 N. County Road, Suite100A

Frisco, TX 75034

  Leased AW Solutions H.O.  

300 Crown Oak Center Drive

Longwood, FL 32750

  Leased AW Solutions  

323 29th Ave. North

Nashville, TN 37203-1406

  Leased

 

 

 



 

(c)         The following are all other locations in the United States of
America where any of the Collateral consisting of equipment is located:

 

Address   County   State InterCloud Systems   930 N Federal Hwy, Boca Raton FL
33432   Leased IPC-NY   1719 Route 10 East, Suite 126 Parsippany NJ 07054  
Leased Tropical Communications  

6937 NW 82nd St

Miami, FL 33166

  Leased Rives Monteiro Eng.  

2736 Southside Drive

Tuscaloosa, AL 35401

  Leased TNS  

1225 Rand Road

Des Plaines, ILL 60016

  Leased ADEX Corp H.O.  

1035 Windward Ridge Pkwy, Suite 500

Alpharetta, GA 30005

  Leased Intercloud Systems  

14643 Dallas Parkway, Suite 340

Dallas, TX 75254

  Leased ADEX Corp.  

280 Shuman Blvd.

Naperville, Illinois 60563

  Leased ADEX Corp  

1317 W. Foothill Blvd.,

Suite # 212

Upland, California 91786

  Leased ADEX Corp  

10625 N. County Road, Suite100A

Frisco, TX 75034

  Leased AW Solutions H.O.  

300 Crown Oak Center Drive

Longwood, FL 32750

  Leased AW Solutions  

323 29th Ave. North

Nashville, TN 37203-1406

  Leased

 

d) The following are the names and addresses of all persons or entities other
than the Borrower, such as lessees, consignees, warehousemen or purchasers of
chattel paper, which have possession or are intended to have possession of any
of the Collateral consisting of instruments, chattel paper, inventory or
equipment:

  

Address   Mailing Address   County   State

 

N/A

 

 

 

 

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate on May
15, 2015.

 

        Name: Daniel Sullivan   Title: Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

